Title: [Diary entry: 7 November 1787]
From: Washington, George
To: 

Wednesday 7th. Very little Wind all day—a very thick fog which contd. till near 12 oclock. Rid to Muddy hole D[ogue] R[un] Frenchs and the Ferry—at the first 2 plows only at work—the other hands getting Corn in the N. Grd. At Morris’s 4 plows at Wk. all the other hds. digg[in]g Potatoes right of the Road—began to day. At Frenchs 2 plows at Wk. rest of the People digging Potatoes—finished—the whole qty. 84½ B. from 46 rows 170 yds. long each. At the Ferry—the same work as yesterday. Majr. G. W——n & wife retd. this evening.